Title: Enclosure I: James Seagrove to Juan Nepomuceno de Quesada, 2 August 1791
From: Seagrove, James
To: Quesada, Juan Nepomuceno de


EnclosuresIJames Seagrove to Juan Nepomuceno de Quesada

St. Augustine in Florida Augt. 2. 1791.

The following is delivered by James Seagrove Commissioner on the part of the United States, to his Excellency Don Juan Nepomuceno de Quesada, Governor of the Province of East Florida &c. &c. for his concurrence.
That in order to prevent fugitive Slaves from the United States, taking shelter in Florida, his Excellency the Governor will be pleased to issue his Proclamation, ordering all Officers civil and military within this colony, but particular those on the River St. Mary’s, to stop all such fugitive Slaves, and without delay convey them to the Spanish Post on Amelia Island; there to be detained until a person, properly authorized by the United States, shall there call and receive them. Paying at same time a reasonable price for their maintainance, and also expence of conveying from the place where taken to the place of confinement. The sum to be agreed on by Excellency and the Commissioner.
That notice be given as soon as possible, by the Officer Commanding at Amelia, to the Commanding officer at the American Post on St. Mary’s, when any fugitive Slaves from the United States are under his care.
That his Excellency would be pleased to issue severe orders against any person harbouring or concealing such fugitive Slaves; but that they be obliged to make them prisoners, and deliver them without delay to the nearest Spanish Post, and from thence to be conveyed to the general place for receiving them at Amelia.
That his Excellency will be pleased to order that all fugitive Slaves belonging to the United States, who have taken shelter in Florida since the date of his Catholic Majesty’s order on that head, be immediately restored on the preceding terms.
The Commissioner is ready to confer on, and explain any matter relative to the preceding, being with all possible respect his Excellency’s devoted very humble Servant,

Js. Seagrove

